Citation Nr: 0617988	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from June 1967 to September 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service or while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. § § 101(24), 106, 1110, 1131.  In 
addition, sensorineural hearing loss will be presumed to have 
been incurred in service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In this case, the veteran served in active duty in the 
1960's.  The service medical records do not reflect hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  

Service records have been received which show that the 
veteran served on multiple periods of ADT with the National 
Guard.  In June 2003, a letter was sent to the Department of 
the Army Headquarters in which the veteran's service medical 
records were requested.  To date, there has been no reply.  

The veteran has furnished two National Guard service 
audiology examinations.  On a January 1976 enlistment 
examination, hearing loss disability within the meaning of 
38 C.F.R. § 3.385 was not shown.  However, on a June 1980 
periodic examination, hearing loss disability within the 
meaning of 38 C.F.R. § 3.385 was demonstrated.  The record 
does not show that the veteran was specifically in ADT status 
at that time.  

In June 2004, the veteran was afforded a VA examination.  The 
examiner stated that he reviewed the claims file, but there 
was no comment with regard to the June 1980 examination and 
the examiner stated that per the veteran's history, hearing 
loss had its onset 6 years ago.  Clearly, the veteran had 
hearing loss disability as of June 1980, which was in excess 
of 6 years prior to the VA examination.  Thus, this opinion 
is incomplete as it did not address all pertinent records.  

In light of the foregoing, the Board finds that another 
attempt must be made to obtain the veteran's service medical 
records from his ADT and IDT periods.  Thereafter, he should 
be afforded a VA examination to determine the etiology of 
current hearing loss disability.  Accordingly, this matter is 
REMANDED for the following actions:

1.  Contact the Department of the Army 
Headquarters and request the veteran's 
service medical records from his ADT and 
IDT periods.  If they are not available, 
the Department of the Army should so 
state.  

2.  Schedule the veteran for a VA 
audiological examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  The examiner should specifically 
state if the ADT and IDT records were 
reviewed to include the January 1976 and June 
1980 audiology reports.  The examiner should 
opine as to the date of onset and etiology of 
any current hearing loss disability and 
should state whether current hearing loss 
disability is related to service.  A 
rationale for any opinion expressed should be 
provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



